, ORDER .
PER CURIAM
Isadore Lowery appeals from the judgment of the probate division of 'thg circuit court, after a bench trial, committing him indefinitely to the custody of the Department of Mental Health as a sexually violent predator. We affirm.
We have reviewed the briefs of the parties and the record on appeal and- find no error of law. No, jurisprudential purpose would be served by a written .opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).